internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-123817-03 date date legend taxpayer x y dear we received letters dated date and date from taxpayer’s authorized representative requesting permission for taxpayer and the members of its sec_41 controlled_group to revoke an election under sec_41 of the internal_revenue_code this letter responds to that request the facts and representations submitted are as follows taxpayer is an accrual basis taxpayer with a taxable_year ending october taxpayer is the parent of a sec_41 controlled_group for the taxable_year ending on x taxpayer elected to determine the credit_for_increasing_research_activities under the alternative incremental research rules of sec_41 taxpayer and its sec_41 controlled_group determined the research_credit for that year using the alternative incremental research rules of sec_41 before the due_date of its return including extensions for the taxable_year ending on y taxpayer submitted a request for itself and on behalf of all members of its sec_41 controlled_group to revoke an election to determine the research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred on or after the taxable_year ending on y and all subsequent taxable years for taxable years beginning after june taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that an election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer and the members of its sec_41 controlled_group to revoke an election to determine the credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on y taxpayer and the members of its plr-123817-03 f controlled_group should compute the credit_for_increasing_research_activities for the taxable_year ending on y and all succeeding taxable years using the general_rule of sec_41 provided that neither taxpayer nor a member of its controlled_group makes a new election to determine the credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures that taxpayer or members of its sec_41 controlled_group treated as qualified expenses this ruling is directed only to the taxpayer requesting it and the members of its sec_41 controlled_group sec_6111 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely office of associate chief_counsel passthroughs and special industries brenda stewart senior counsel branch enclosure copy for sec_6110 purposes
